Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01 Oct 2020 has been entered.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Mark Barrier on 25 Feb 2021.

1.-20 (Cancelled) 
21. (Currently Amended) A system for facilitating dynamic carrier selection comprising:
a shipping management computer system;
:
historical signal data for a plurality of shipments transported by a plurality of carriers, the historical signal data comprising historical transportation signal data collected from orders made through the shipping management computer system and historical electronic shipment tracking data ingested by the shipping management computer system from a plurality of carrier computer systems which are connected to the shipping management computer system by a network, each of the plurality of carrier computer systems associated with a respective carrier of the plurality of carriers;
a set of selection preferences associated with a shipper, each selection preference in the set of selection preferences corresponding to a respective recipient tier from a plurality of recipient tiers;
and wherein the shipping management computer system is configured to:
provide a user interface to a client computer to allow a user to submit online via the network a new electronic shipment order for a new shipment, the new shipment order including an origin, a destination, a recipient, and physical parameters of the new shipment;
responsive to receiving the new shipment order using the user interface, generate an electronic order packet and interact with the plurality of carrier computer systems over  the network to submit the electronic order packet to the plurality of carrier computer systems;
receive via the network shipping information responsive to the electronic order packet from each of the plurality of carrier computer systems, wherein the shipping information 
normalize the shipping information using a matching rule, wherein the matching rule matches a portion of at least one of an input status code or an input status description from the plurality of carrier computer systems to a corresponding normalized status code or a corresponding normalized status description to normalize the carrier specific format to a common format 
determine one or more metrics for the plurality of carriers based on the historical signal data;
score the plurality of carriers using a plurality of factors to generate a set of carrier scores for the new shipment, the plurality of factors comprising the one or more metrics and at least one factor from the normalized shipping information for the new shipment, the plurality of factors weighted according to a first selection preference selected based on a determination that the recipient belongs to a first tier from the plurality of recipient tiers;
select one or more of the plurality of carriers based on the set of carrier scores;
generate a user interface display;
present, in the user interface display using the user interface, the selected one or more of the plurality of carriers to the user;
and execute, by the shipping management computer system, the new shipment based on a first carrier chosen from among the selected one more of the plurality of carriers, wherein executing the new shipment comprises interacting with the carrier computer 

22. (Previously Presented) The system of claim 21, wherein the shipping management computer system is configured to provide a carrier selection interface to the client computer, the carrier selection interface configured to display the selected one or more of the plurality of carriers, wherein the first carrier is chosen by the user via the carrier selection interface.

23. (Previously Presented) The system of claim 21, wherein the first carrier is automatically chosen by the shipping management computer system based on a selection criteria specified in the first selection preference.

24. (Previously Presented) The system of claim 23, wherein the first carrier is automatically chosen by the shipping management computer system based on an estimated cost of the new shipment and at least one additional factor.

25. (Previously Presented) The system of claim 21, wherein the plurality of factors comprises an average transit time from the origin to the destination.

26. (Previously Presented) The system of claim 21, wherein the plurality of factors includes cost.

27. (Previously Presented) The system of claim 21, wherein the plurality of factors includes reliability.

28. (Currently Amended) A method for dynamic carrier selection comprising:
storing at a shipping management system:
historical signal data for a plurality of shipments transported by a plurality of carriers, the historical signal data comprising historical transportation signal data collected from online orders made through the shipping management system and historical electronic shipment tracking data ingested by the shipping management system from a plurality of carrier computer systems which are connected to the shipping management computer system by a network, each of the plurality of carrier computer systems associated with a respective carrier of the plurality of carriers;
and a set of selection preferences associated with a shipper, each selection preference in the set of selection preferences corresponding to a respective recipient tier from a plurality of recipient tiers;
providing a user interface for the shipping management system to a client computer to allow a user to submit online via the network a new electronic shipment order for a new shipment, the new shipment order including an origin, a destination, a recipient, and physical parameters of the new shipment;
responsive to the user submitting the new electronic shipment order using the user interface, generating an electronic order packet at the shipping management system and interacting, by the shipping management system, with the plurality of carrier computer systems over  the network to submit the electronic order packet to the plurality of carrier computer systems;
receiving, at the shipping management system via the network, shipping information responsive to the electronic order packet from each of the plurality of carrier computer systems, 
normalizing, by the shipping management system, the shipping information using a matching rule, wherein the matching rule matches a portion of at least one of an input status code or an input status description from the plurality of carrier computer systems to a corresponding normalized status code or a corresponding normalized status description to normalize the carrier specific format to a common format 
determining, by the shipping management system, one or more metrics for the plurality of carriers based on the historical signal data;
scoring, by the shipping management system, the plurality of carriers using a plurality of factors to generate a set of carrier scores for the new shipment, the plurality of factors comprising the one or more metrics and at least one factor from the normalized shipping information for the new shipment, the plurality of factors weighted according to a first selection preference selected based on a determination that the recipient belongs to a first tier from the plurality of recipient tiers;
selecting, by the shipping management system, one or more of the plurality of carriers based on the set of carrier scores;
generating a user interface display;
presenting, in the user interface display by the shipping management system, the selected one or more of the plurality of carriers to the user using the user interface;
and executing, by the shipping management system, the new shipment based on a first carrier chosen from among the selected one more of the plurality of carriers, wherein executing the new 

29. (Previously Presented) The method of claim 28, wherein the shipping management system is configured to provide a carrier selection interface to the client computer, the carrier selection interface configured to display the selected one or more of the plurality of carriers, wherein the first carrier is chosen by the user via the carrier selection interface.

30. (Previously Presented) The method of claim 28, wherein the first carrier is automatically chosen by the shipping management system based on a selection criteria specified in the first selection preference.

31. (Previously Presented) The method of claim 30, wherein the first carrier is automatically chosen by the shipping management system based on an estimated cost of the new shipment and at least one additional factor.

32. (Previously Presented) The method of claim 28, wherein the plurality of factors comprises an average transit time from the origin to the destination.

33. (Previously Presented) The method of claim 28, wherein the plurality of factors includes cost.



35. (Currently Amended) A computer program product comprising a non-transitory computer readable medium storing a set of computer executable instructions, the computer executable instructions executable to perform a method comprising:
storing at a shipping management system:
historical signal data for a plurality of shipments transported by a plurality of carriers, the historical signal data comprising historical transportation signal data collected from online orders made through the shipping management system and historical electronic shipment tracking data ingested by the shipping management system from a plurality of carrier computer systems which are connected to the shipping management computer system by a network, each of the plurality of carrier computer systems associated with a respective carrier of the plurality of carriers;
and a set of selection preferences associated with a shipper, each selection preference in the set of selection preferences corresponding to a respective recipient tier from a plurality of recipient tiers;
providing a user interface for the shipping management system to a client computer to allow a user to submit online via the network a new electronic shipment order for a new shipment, the new shipment order including an origin, a destination, a recipient, and physical parameters of the new shipment;
responsive to the user submitting the new shipment order using the user interface, generating an electronic order packet at the shipping management system and interacting, by the shipping 
receiving, via the network at the shipping management system, shipping information responsive to the electronic order packet from each of the plurality of carrier computer systems, wherein the shipping information from each of the plurality of carrier computer systems has a carrier specific format used by the respective carrier;
normalizing, by the shipping management system, the shipping information using a matching rule, wherein the matching rule matches a portion of at least one of an input status code or an input status description from the plurality of carrier computer systems to a corresponding normalized status code or a corresponding normalized status description to normalize the carrier specific format to a common format 
determining, by the shipping management system, one or more metrics for the plurality of carriers based on the historical signal data;
scoring, by the shipping management system, the plurality of carriers using a plurality of factors to generate a set of carrier scores for the new shipment, the plurality of factors comprising the one or more metrics and at least one factor from the normalized shipping information for the new shipment, the plurality of factors weighted according to a first selection preference selected based on a determination that the recipient belongs to a first tier from the plurality of recipient tiers;
selecting, by the shipping management system, one or more of the plurality of carriers based on the set of carrier scores;
generating a user interface display;

and executing, by the shipping management system, the new shipment based on a first carrier chosen from among the selected one more of the plurality of carriers, wherein executing the new shipment comprises interacting with the carrier computer system associated with the first carrier to signal to the carrier computer system associated with the first carrier to execute the new shipment.

36. (Previously Presented) The computer program product of claim 35, further comprising instructions for providing a carrier selection interface to the client computer, the carrier selection interface configured to display the selected one or more of the plurality of carriers, wherein the first carrier is chosen by the user via the carrier selection interface.

37. (Previously Presented) The computer program product of claim 35, further comprising instructions for automatically choosing the first carrier based on a selection criteria specified in the first selection preference.

38. (Previously Presented) The computer program product of claim 37, wherein the selection criteria is an estimated cost.

39. (Previously Presented) The computer program product of claim 35, wherein the plurality of factors comprises an average transit time from the origin to the destination.



Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: U.S. Patent Publication No. 2016/0335593 to Clarke et. al. discloses a system which selects a carrier for a shipment based on carrier rating including historical data and metrics derived therefrom as set forth in the final action mailed 1 Jul 2020. U.S. Patent Publication No. 2015/0006428 to Miller et. al. discloses a system which normalizes carrier specific data to a common format as set forth in the final action. U.S. Patent No. 9,842,308 to Biswas et. al. discloses a system in which a shipping service level is selected at least in part on customer rank in col. 8, ll. 27-44, and which at least suggests that the customer is a recipient by distinguishing “shipment volume information (e.g., historical and/or projected shipping volume metrics),” from “customer order information (e.g., historical and/or projected customer order activity metrics)” as in col. 7, ll. 40-44. Biswas also distinguishes customer order information from shipment tracking and volume information as in col. 3, l. 16. U.S. Patent Publication No. 2015/0120602 to Huffman et. al. discloses a system in which a delivery locker selection is scored based at least in part on recipient status and tier as in paragraphs [0078]-[0081]. Non-patent literature “Freight Transportation Between The United Kingdom And Western Russia - Modal Choice” to Cave discloses a carrier competition model including carrier selection factors (table 3.8), and a ranking of options and services on a plurality of metrics (chapter 4.4.5, table 4.6). However, the prior art does not disclose or fairly suggest at least scoring a carrier for a shipment based on a recipient tier. 
Additionally, the claims are eligible under 35 USC 101 because the normalization of disparate data input to a common format is a meaningful limitation on the abstract idea of selecting a carrier. The claim as a whole integrates the method into a practical application by standardizing data into a common format regardless of the format in which the information was input by the carriers.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle Carey whose telephone number is (571)272-5505.  The examiner can normally be reached on M-F 10:30 AM to 8:30 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Flynn can be reached on (571)270-3108.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 



/M.E.C./Examiner, Art Unit 3628                                                                                                                                                                                                        
/KEVIN H FLYNN/Supervisory Patent Examiner, Art Unit 3628